— In a proceeding pursuant to CPLR article 78 to annul a determination of the Division of Housing and Community Renewal, Office of Rent Administration, dated September 14, 1989, which granted the complaint of a tenant, Karen Larsen, that she was being overcharged for rent, adjusted her rent, and ordered a refund, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Roncallo, J.), dated March 23,1990, which dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is granted, and the determination is annulled.
The determination by the Division of Housing and Community Renewal, Office of Rent Administration, that the premises in question were subject to rent stabilization does not have a rational basis in the record. The documents relied on by the agency in support of its finding refer to an address different than the subject premises and seem to list apartments in both that building and the subject premises. Under the circumstances it cannot be said that a rational basis supports the determination that the premises were subject to stabilization (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Colton v Berman, 21 NY2d 322, 329). Thompson, J. P., Bracken, Rosenblatt and O’Brien, JJ., concur.